The order of the Appellate Division should be affirmed, with costs, solely upon the ground that there was evidence sufficient to authorize the finding that there was a common-law marriage between the administratrix and decedent prior to January 1st, 1902, the date on which chapter 339 of the Laws of 1901 took effect; and also that such evidence was sufficient to raise a presumption of a ceremonial marriage prior to that date. The conclusion of the Appellate Division, that chapter 742 of the Laws of 1907 has now made common-law marriages valid in this state, has not been considered or determined by us.
CULLEN, Ch. J., GRAY, HAIGHT, VANN, WERNER, HISCOCK and COLLIN, JJ., concur.
Order affirmed.